Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 17, 2010                                                                                             Marilyn Kelly,
                                                                                                                   Chief Justice

  142085                                                                                             Michael F. Cavanagh
                                                                                                       Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                   SC: 142085                        Alton Thomas Davis,
                                                                   COA: 295145                                          Justices
  In re M. SESSIONS, Minor.                                        Oakland CC Family Division:
                                                                   2005-703877-NA

  _________________________________________/

        On order of the Court, the application for leave to appeal the October 19, 2010
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 17, 2010                   _________________________________________
           s1214                                                              Clerk